Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed October 25th, 2021. By the amendment claims 1-13 and 15-21 are pending with claims 1-2, 4, 8, and 12 being amended. The applicant’s amendments have overcome all objections and 35 U.S.C 112 rejections as outlined in the previous Office action. The 112 rejection of claim 15 is withdrawn.

Drawings
	The replacement drawings filed on October 25th, 2021 are accepted and entered 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-8, 10-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 20130206651), further in view of Cochran et al (US 20130047728), hereafter Cochran.


With regards to claim 1, Huber discloses a method for sorting particles of a material flow (Abstract) the method comprising:  detecting a first particle in the material flow using a detector (detecting apparatus 14), detecting, with the detector, a value of at least one of a property of the  based on the value of the at least one property detected with the detector, wherein the first group is a first fraction and the second group is a second fraction (Abstract; Fig. 3) and subjecting the first particle to a force (blowing apparatus 23) at an interaction location such that a second particle with a different value of the property from the first particle is supplied to a different one of the first group or the second group (P0043). 
	Huber does not disclose subjecting the first particle to an acoustic radiation pressure. However Cochran discloses using acoustic radiation pressure (ultrasound source 7) to manipulate particles (P0114, L3-4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute the blowing apparatus as disclosed by Huber with the ultrasound source disclosed by Cochran in order to have finer control of the particles being sorted.

With regards to claim 2, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber further discloses wherein an interaction location is determined from the detected position of at least one of the first particle or the second particle, dependent on the value of the property of at least one of the first particle or the second particle (P0043; P0045, L4-12). Huber does not disclose generating the acoustic radiation pressure at the interaction location of at least one of the first particle or the second particle, wherein generating the acoustic radiation pressure causes a force, on at least one of the first particle or the second particle.
However Cochran discloses generating the acoustic radiation pressure at the interaction location of at least one of the first particle or the second particle, wherein generating the acoustic 

With regards to claim 3, Huber and Cochran discloses all the elements of claim 1 as outlined above. Huber further discloses wherein at least one of the first particle or the second particle are in free fall, at the time of the detection of their position (Fig. 3).

With regards to claim 4, Huber and Cochran discloses all the elements of claim 1 as outlined above. Huber further discloses wherein the interaction location of at least one of the first particle or the second particle is determined from the detected position of at least one of the first particle or the second particle, movement of the at least one of the first particle or the second particle, and a geometry of a structure used to transport at least one of the first particle or the second particle in the material flow (P0043; P0045, L4-12).

With regards to claims 5 and 15, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber does not disclose wherein the acoustic radiation pressure is produced by a first ultrasound phased array and a second ultrasound phased array, wherein a first sound generation direction of the first ultrasound phased array, and a second sound generation direction of the second ultrasound phased array are disposed, relative to the material flow, opposite each other, are at least one of spatially or temporally varying.


With regards to claim 6, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber further discloses wherein a third particle is supplied to at least one of the first group or the second group (Fig 1).

With regards to claim 16, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber further discloses wherein a third particle is assigned to a third group (Fig. 3).

With regards to claim 7, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber does not disclose wherein generating the acoustic radiation pressure includes generating the acoustic radiation pressure as an acoustic hologram.
	However Cochran discloses wherein generating the acoustic radiation pressure includes generating the acoustic radiation pressure as an acoustic hologram (P0136). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention 

With regards to claim 8, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber does not disclose detecting a movement of at least one of the first particle or the second particle, which is produced by subjecting at least one of the first particle or the second particle to the acoustic radiation pressure, and determining, in response to from the detected movement, a physical property of the at least one of the first particle or the second particle. 
However Cochran discloses detecting a movement of at least one of the first particle or the second particle, which is produced by subjecting at least one of the first particle or the second particle to the acoustic radiation pressure, and determining, in response to from the detected movement, at least one a physical property of the at least one of the first particle or the second particle (P0131, L6-10). It would have been obvious to a person with ordinary skill in the art to use the ultrasound disclosed by Cochran in the apparatus disclosed by Huber to detect the movement of the particle and use that movement to determine a property depending on the property being measured, if the property cannot be determined using the detection apparatus disclosed by Huber.   

With regards to claims 10, 17, and 18, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber does not directly disclose size restrictions of the particle. However, the size of the particles are based on the material being sorted, therefore it is considered to be obvious to a person with ordinary skill in the art before the effective filing date 

With regards to claims 11, and 19-21, Huber and Cochran disclose all the elements of claim 1 as outlined above. Cochran discloses a typical range of 10-100MHz being used (P0112, L5). The frequency of the ultrasound depends on the force required to manipulate the particles, therefore it is considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invent to adjust the frequency of the ultrasound in order to fit a particular application (MPEP 2144.04.IV.A).

With regards to claim 12, Huber discloses a device for sorting particles of a material flow (Abstract), the device comprising: a transport device for transporting the material flow (chute 3), a detector (14) configured to observe a particle in the material flow, and measure a value of at least one of a property of the particle or a position of the particle at a point in time (P0043, L1-P0044, L2) and a device configured to generate a force (blowing apparatus 23) with which the particle can be supplied to either of a first group or a spaced-apart second group (Fig. 3), based on the measured value of the property.

With regards to claim 13, Huber and Cochran disclose all the elements of claim 12 as outlined above Huber further discloses wherein the transport device comprises a conveyor belt configured to transport the particles in the material flow into a visual range of the detector and into an influence range of the sorting pressure (P0022, L4-6). Huber does not disclose a device configured to generate an acoustic radiation pressure. 
.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Huber and Cochran as applied to claim 1 above, and further in view of Jonasson (US 20090021751). 

With regards to claim 9, Huber and Cochran disclose all the elements of claim 1 as outlined above. Huber and Cochran do not disclose wherein the detector includes a camera. 
	However Jonasson, discloses wherein the detector includes a camera (P0039, L5-6). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invent to use a camera as disclosed by Jonasson, as the detection apparatus disclosed by Huber in order to sort the particles by an optical characteristic because the use of cameras to detect optical characteristics is known in the art.

Response to Arguments
	The applicant’s argument that the references of Huber and Cochran cannot be combined because they work differently is not found to be persuasive. The blowing apparatus of Huber provides a continuous flow of compressed air on the material that separates materials on the basis of shape or density. (see P009). Cochran’s pressure field creates a “force potential” that is a continuous force that separates materials on the basis of physical properties, including density 

Conclusion
THIS ACTION IS MADE FINAL as necessitated by amendment. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653